Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2022 and 04/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant's argument, filed on Jan 28, 2022 has been entered and carefully considered. Claims 1, 16 and 20 are amended. Claims 1-20 are pending. 


Response to Arguments
3.	Regarding claims 1, 16 and 20, on pages 1-4 applicant argues "combination of Zhu and LEE or alone fail to disclose , "performing the conversion based on the final prediction block, wherein at least a portion of the final prediction block is generated by combining a first prediction block and a second prediction block that are based on reconstructed samples from an image segment that comprises the current block." as claimed in amended claim 1. While the applicant's argument points are understood, the examiner respectfully disagrees it is because Zhu discloses [0060-0061]- n terms of prediction from reference frames. A motion estimator estimates the motion of the block with respect to one or more reference frames (369). When multiple reference frames are used, the multiple reference frames can be from different temporal directions or the same temporal direction. A motion-compensated prediction reference region is a region of samples in the reference frame(s) that are used to generate motion-compensated prediction values for a block of samples of a current frame. The motion estimator outputs motion information such as motion vector (“MV”) information, which is entropy coded. A motion compensator applies MVs to reference frames (369) to determine motion-compensated prediction values for inter-frame prediction; [see also para 0165]. LEE also teaches [para 0042]- combination unit 140 combines the first prediction block generated by the virtual motion compensation unit 130 and second prediction block generated by the intra prediction unit 110 to generate a final prediction block. A variety of methods may be used to combine the first prediction block and the second prediction block. According to an exemplary embodiment, the final prediction block can be generated by calculating the mean of the pixel value of the first prediction block and the pixel value of the second prediction block corresponding to the first prediction block, or by multiplying a weight by each of the pixel values of the first prediction block and the pixel values of the second prediction block and adding the products. In more detail, if the first prediction block and the second prediction block respectively have pixel values p1(a, b) and p2(a, b), at a location (a, b), the combination unit 140 generates the final prediction block having the mean of corresponding pixel values such as {p1(a,b)+p2(a,b)}/2, or having the sum of results obtained by multiplying the predetermined weight (.alpha., .beta.) by the pixel values corresponding to the first prediction block and the second prediction block such as {.alpha..times.p1(a,b)+.beta..times.p2(a,b)}. The weight (.alpha., .beta.) can be established as .alpha.=i/N, and .beta.=j/N, wherein i denotes the number of inter prediction encoded blocks, and j denotes the number of intra prediction encoded blocks among n (n is a positive integer) blocks neighboring the current intra block.
	Regarding claim 5, on page 5, applicant argues "combination of Zhu and LEE or alone fail to disclose , " wherein a remaining portion of the final prediction
block is copied directly from the first or second prediction block." as claimed in claim 8. While the applicant's argument points are understood, the examiner respectfully disagrees it is because Lee teaches [see in fig. 2]-MV point to a image segment.
Regarding claim 8, on page 5-, applicant argues "combination of Zhu and LEE or alone fail to disclose , " wherein the motion vector points to the image segment." as claimed in claim 5. While the applicant's argument points are understood, the examiner respectfully disagrees it is because LEE teaches  [para 0042 ]- combination unit 140 combines the first prediction block generated by the virtual motion compensation unit 130 and second prediction block generated by the intra prediction unit 110 to generate a final prediction block. A variety of methods may be used to combine the first prediction block and the second prediction block. According to an exemplary embodiment, the final prediction block can be generated by calculating the mean of the pixel value of the first prediction block and the pixel value of the second prediction block corresponding to the first prediction block, or by multiplying a weight by each of the pixel values of the first prediction block and the pixel values of the second prediction block and adding the products.
 Therefore, the rejection has been maintained.

	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 15 ,16  and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US. Pub. No. 2016/0330471 A1) in view of LEE et al. (US. Pub. No. 2008/0240245 A1 ).

Regarding claim 1, Zhu teaches a method for video processing([para 0002]-video coding process; [see also para 0165 ]), comprising: generating a final prediction block for a conversion between a current block of a video and a bitstream of the video([para 0165]- two actual BV values of previously coded blocks are stored as BV predictor candidates BVcandO and BVcandl. After a new BV value has been used, the ol.der BV predictor candidate BVcandl is replaced with the newer BV predictor candidate BVcandO, and the newer BV predictor candidate BVcandO is replaced with the BV value); and performing the conversion based on the final prediction block, wherein at least a portion of the final prediction block is generated by combining of a first prediction block and a second prediction block that are based on reconstructed samples from an image segment that comprises the current block([para 0165]- two actual BV values of previously coded blocks are stored as BV predictor candidates BV.sub.cand0 and BV.sub.cand1. After a new BV value has been used, the older BV predictor candidate BV.sub.cand1 is replaced with the newer BV predictor candidate BV.sub.cand0, and the newer BV predictor candidate BV.sub.cand0 is replaced with the BV value that was just used. At the encoder side, for a current block, the encoder selects one of BV.sub.cand0 and BV.sub.cand1 to use as BV predictor. As a merge mode index value, the encoder signals a flag value that indicates which one of BV.sub.cand0 and BV.sub.cand1 has been used by the encoder and should be used by the decoder. At the decoder side, a decoder receives and parses the flag value and, based on the flag value, selects one of BV.sub.cand0 and BV.sub.cand1 to use as the BV predictor for the block).
However, Zhu does not explicitly disclose wherein the second prediction block is generated based on an intra block copy technology in which motion compensation is applied to the reconstructed samples pointed by a motion vector before applying an in-loop filtering operation.
In an analogous art, LEE teaches wherein the second prediction block is generated based on an intra block copy technology in which motion compensation is applied to the reconstructed samples pointed by a motion vector before applying an in-loop filtering operation([para 0013; 0015; 0036]- a virtual motion vector generation unit which generates a virtual motion vector of a current block that is to be decoded using motion information on an area neighboring the current block; a motion compensation unit which generates a first prediction block of the current block by performing motion compensation using the virtual motion vector; an intra prediction unit which generates a second prediction block of the current block by performing intra prediction based on a previously decoded block which neighbors the current block before the current block is decoded; a combination unit which generates a final prediction block of the current block by combining the first prediction block and the second prediction block; a residue reconstruction unit which reconstructs a residue included in a received bitstream; and an addition unit which decodes the current block by adding the residue to the final prediction block).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of LEE to the modified system of Zhu to image encoding/decoding using a new predictor, which is a combination of a predictor generated by intra prediction and a predictor generated by motion compensation using a virtual motion vector assigned to a block which is encoded in an intra prediction mode [LEE; paragraph 0003].
Regarding claim 2, Zhu teaches wherein the conversion includes encoding the current block into the bitstream([para 0165]- the encoder selects one of BVcand0 and BVcandl to use as BV predictor).
Regarding claim 3, Zhu teaches wherein the conversion includes decoding the current block from the bitstream([para 0165]- a decoder receives and parses the £lag value and, based on the flag value, selects one of BVcand0 and BVcandl to use as the BV predictor for the block).
Regarding claim 4, LEE  teaches wherein the first prediction block is generated according to an intra prediction mode([para 0013]- a motion compensation unit which generates a first prediction block of the intra block by performing motion compensation using the virtual motion vector).
Regarding claim 5, LEE teaches wherein the motion vector points to the image segment([see in Fig. 3]- inter block in the blocks A through D has a motion vector which is generated through a conventional motion prediction process performed in the prediction image generation unit 210; [see also para 0055 ]).
Regarding claim 8, LEE teaches wherein a remaining portion of the final prediction block is copied directly from the first or second prediction block([para 0015]- a motion compensation unit which generates a first prediction block of the current block by performing motion compensation using the virtual motion vector; an intra prediction unit which generates a second prediction block of the current block by performing intra prediction based on a previously decoded block which neighbors the current block before the current block is decoded; a combination unit which generates a final prediction block of the current block by combining the first prediction block and the second prediction block).
Regarding claim 15, LEE teaches wherein the first prediction block and the second prediction block are generated upon determining that a size or a shape of the current block satisfies a predefined criterion([para 0037; 0060]- A final prediction block of the current block is generated by combining the first prediction block and the second prediction block (Operation 840). The final prediction block can be generated using the mean or the weighted sum of the pixel values corresponding to the first prediction block and the second prediction block). 
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 16 have been met in claim 1.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 20 have been met in claim 1.


Claims 6, 7, 9-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of LEE as applied to claim 1 above and further in view of Signe Sidwall Thygesen(NPL- Weighted Combination of Sample Based and Block Based Intra  Prediction in Video Coding", 12 April 2016 (2016-04-12); given by the applicant in the IDS; hereinafter as Signe).

Regarding claim 6, the combination of Zhu and LEE don’t explicitly disclose wherein the reconstructed samples pointed by the motion vector are copied.
In an analogous art, Signe teaches wherein the reconstructed samples pointed by the motion vector are copied([see in section: 1.1.2, 2.2.2]- The block based intra prediction (here abbreviated to BBIP) is based on the idea to predict a block by entirely reusing already encoded blocks in the frame. The most similar block in a specified search area next to the current block is found by comparing the blocks with some metric. Therefore the block is predicted as a displacement from already reconstructed blocks. The position from where the block is copied is saved as a block copy vector with the vertical and horizontal position. This is then coded and sent to the decoder so this knows from where it should copy. The method has often been referred to as Intra Block Copy (IntraBC)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of LEE to the modified system of Signe Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of LEE to the modified system of Zhu and LEE area of improving on intra prediction as well as connects to the area of texture synthesis within perceptual video coding and  high definition video and streaming of large video files [Signe; abstract ].
Regarding claim 7, Signe teaches wherein the reconstructed samples are generated before the in-loop filtering operation is applied ([section: 2.1.7]- in-loop filtering is located within the loop of encoding and decoding, and its purpose is to enhance the quality of the picture that is being displayed. This filter also affects the reference pixels for predicting the next blocks since it is located within the loop; [see also section: 3.4, 3.5 and 4.3 ]).
Regarding claim 9, Signe teaches wherein the combination of the first and the second prediction blocks comprises a linear function of the first and second prediction blocks, wherein the linear function comprises an average of the first and second prediction blocks or a weighted linear function of the first and the second prediction blocks([figure 3.2 and section: 3.4.1 and 3.4.3]- in fig. 3.2 where, when using matrices, the white regions correspond to a 1 weight and therefore the corresponding portions are copied without modification).
Regarding claim10, Signe teaches wherein different weights are applied for different positions relative to the first or the second prediction block([section: 3.4.1]-in equation 3.1 where SBIP(x, y) is the sample based intra block and BBIP(x, y) is the block based intra block at position (x,y) within the block).
Regarding claim 11, Signe teaches wherein different weights are applied for different intra prediction modes([see in fig. 2.6]-intra modes).
Regarding claim 12, Signe teaches wherein the image segment includes a picture, a slice or a tile([section: 2.1.2]-an integer number of CTB's makes up a slice, each picture consists of one or more slices).
Regarding claim 13, Signe teaches wherein the first prediction block and the second prediction block are generated for a selected color component of the current block([see Fig. 3.6]- frames, that are presented after each other with a certain picture rate so that one gets the impression of motion. Each frame is built up by pixels (also called samples) forming a grid with each one having certain intensity, usually three different color components (see section 2.1.8 with color spaces)).
Regarding claim 14, Signe teaches wherein the selected color component includes a luma color component([see in Fig. 3.6]- color component includes a luma color component).
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 6. 
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 7. 
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 10. 


Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Zhu et al., US 2016/0330471 A1, discloses prediction of block vector (“BV”) values improve encoding or decoding of blocks using intra block copy (“BC”) prediction.
2.	LEE et. al., US 2008/0240245 A1, discloses  image encoding/decoding using a new predictor, which is a combination of a predictor generated by intra prediction and a predictor generated by motion compensation using a virtual motion vector assigned to a block which is encoded in an intra prediction mode.
3.	Pang et al. , US. Pat. No. 9,918,105 B2, discloses prediction of video blocks based on other video blocks.
4.	Rapaka et al., US. 2016/0227214 A1, discloses method of coding video data includes coding, from an encoded video bitstream, a syntax element that indicates a number of lines of video data that are in one or more of a plurality of sub-PUs of a current prediction unit (PU) of a current coding unit (CU) of video data.
5.	Pang et al., US. Pat. No. 1, 041, 2387 B2, discloses a  techniques for intra block-copy prediction.
6.	IKONIN et al., US 20180213261 A1, disclose a method for coding and to a method for decoding a video stream using motion compensation.



	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487